Title: To Benjamin Franklin from John and Abigail Adams, 11 September 1784
From: Adams, John,Adams, Abigail
To: Franklin, Benjamin


				
					
						Saturday Morning Sept 11. 1784
					
				
				Mr and Mrs Adams present their Compliments to Dr Franklin and hope to have the Honour of his Company to day at Dinner, with his Grandson Mr Bache. They also beg the Favour of him to lend them the Assistance of one of his servants this morning if he can without Inconvenience as they are so unlucky as to

have both their Men servants confined to their Chambers by very serious Sickness.
			 
				Addressed: His Excellency Dr Franklin / en son Hotel / a Passy
				Notation: Adams 11. Sept. 1784—
			